From an order continuing the injunction to the hearing defendants appealed.
This is an action brought by the plaintiffs to try the title to timber lands and to restrain the defendants from trespassing thereon by cutting the timber thereon. Upon the hearing all the (11)  affidavits and counter-affidavits for plaintiffs and defendants were considered by the judge, and he reached the conclusion, and so found as a fact, "that there is a good-faith contention on both sides, based upon evidence constituting a prima facie title."  Having made this finding of fact, it became the duty of the judge to forbid either party to cut timber trees on the land in dispute until the final determination. Revisal, secs. 807, 808.  We have carefully reviewed the record, as we have the power to do, and conclude that there is no just ground for reversing the judgment. Inasmuch as the title to the land is put in issue and is to be tried before a jury, when the facts will be fully developed, we content ourselves with simply affirming the order of the judge below.
Affirmed. *Page 9